TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00819-CV



                      Hallmark Specialty Insurance Company, Appellant

                                                v.

            Warehouse Entertainment, LLC d/b/a Qua Bottle Lounge, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
   NO. D-1-GN-10-002326, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION

              The parties have filed a joint motion to dismiss the appeal, explaining that they have

settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                                     ____________________________________

                                                     David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Joint Motion

Filed: June 8, 2012